PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KUO et al.
Application No. 16/180,379
Filed: 5 Nov 2018
For: METHOD FOR SCHEDULING JOBS WITH IDLE RESOURCES
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f) filed 22 June 2021, to accept the delayed filing of a certified copy of a foreign application.

The petition under 37 CFR 1.55(f) is GRANTED.

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, except as provided in 37 CFR 1.55(h), (i), and (j). See 37 CFR 1.55(f)(1). 

If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, and the exceptions in 37 CFR 1.55(h), (i), and (j) are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application, and the petition fee set forth in § 1.17(g). See 37 CFR 1.55(f)(3).  

On 22 June 2021, applicant submitted the present petition, a $110.00 petition fee, and a certified copy of foreign application TW 106138783 filed 11 September 2017. On petition, applicant explained delays in obtaining a copy of the foreign document from the respective foreign office.









Any questions concerning this decision should be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions